Citation Nr: 1720595	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for a ventral hernia, postoperative prior to January 20, 2011, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  A transcript of the hearing is of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in July 2014 for additional development.  The case has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  For the period prior to August 13, 2013, the Veteran's ventral hernia, postoperative manifested as a small, healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for supporting belt.

2.  For the period from August 13, 2013 to September 5, 2013, the Veteran's ventral hernia, postoperative manifested as large, not well supported by a belt under ordinary conditions.

3.  For the period after September 5, 2013, the Veteran's ventral hernia, postoperative manifested as a small, healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for supporting belt.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating for service-connected ventral hernia, postoperative of 20 percent, but no greater, for the period prior to August 15, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2016).

2.  The criteria for a disability rating for service-connected ventral hernia, postoperative of 40 percent, but no greater, for the period from August 13, 2013 to September 5, 2013 are met.  Id.

3.  The criteria for a disability rating for service-connected ventral hernia, postoperative, greater than 20 percent, for the period after September 5, 2013, have not been met.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that there has been substantial compliance with the terms of the July 2014 Board remand.  The AOJ obtained and associated all known outstanding VA medical records with the claims file, and the Veteran was afforded a VA examination in February 2015, which addressed the nature and etiology of the Veteran's service-connected residuals of his ventral hernia repair and the severity of any residual scars, status post ventral hernia repair.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.
II.  Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III.  Ventral Hernia, Postoperative

Service connection for a ventral hernia, postoperative was granted in the January 2011 rating decision on appeal.  The RO assigned an initial noncompensable evaluation effective June 29, 2010.  In a November 2011 rating decision, the RO assigned an increased 20 percent evaluation effective January 20, 2011.  The Veteran's ventral hernia, postoperative is therefore rated as noncompensable prior to January 20, 2011 and 20 percent disabling thereafter.  As indicated at his September 2012 hearing, the Veteran contends that a higher rating is warranted throughout the claims period due to the pain and physical limitation associated with his ventral hernias and the numerous surgeries needed to correct them. 

The Veteran's ventral hernia, postoperative is currently evaluated under Diagnostic Code 7339, in accordance with the schedule of ratings for the digestive system.  See 38 C.F.R. § 4.114.  Under the general rating formula, a 20 percent rating is warranted when a ventral hernia is manifested as small, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  38 C.F.R. § 4.114, Diagnostic Code 7339.

A 40 percent evaluation is warranted when a ventral hernia is manifested as large, not well supported by belt under ordinary conditions.  Id.

A maximum 100 percent evaluation is warranted when a ventral hernia is manifested as massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran's service treatment records indicate that his first incidence of a ventral hernia (also called an incisional hernia) occurred subsequent to surgery during active military service to repair a diaphragmatic hernia.  The Veteran later underwent numerous surgeries while in service to repair both large and small ventral hernias, with the last being in May 2009.  Ultimately, the Veteran medically retired in June 2010 due to physical limitations associated with his hernias and the residuals of the numerous surgeries needed to repair them. 

An August 2010 VA treatment record notes that the Veteran complained of occasional abdominal pain and discomfort due to his multiple surgeries.  In a September 2010 VA exam, the examiner stated that the Veteran's last surgery appeared to have held, but that he experienced discomfort in his abdominal area from time to time.  The examiner also noted that the Veteran's only restrictions on his activities were that he was precluded from running and from doing sit-ups.  He further noted that the Veteran had three areas of tenderness in his abdominal wall that were unassociated with any scarring.  A January 2011 VA treatment note indicated that the Veteran was experiencing pain, and that he had a recurrent ventral hernia.  In an October 2011 VA treatment record, the physician noted that the Veteran had no clear hernia defect in an area of weakness above his umbilicus, and instead diagnosed it as a diastasis.  

In a November 2011 VA examination, the examiner noted that the Veteran had a painful bump in the left upper quadrant of his abdomen and another bump to the right of the umbilicus that was tender to touch.  The examiner identified a "mild" 6 cm round protrusion of the Veteran's abdominal wall to the right of his umbilicus, as well as a palpable defect 1.5 cm in diameter in the upper left quadrant of the abdomen described as a true ventral hernia.  The Veteran indicated that he had constant soreness across his entire abdomen.  The examiner opined that the Veteran had a small healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  The examiner also indicated that there was severe diastasis of recti muscles, and that the Veteran's hernia was well supported by truss or belt.  The examiner stated that the Veteran had a recurrent ventral hernia following surgical repair, which was irremediable, and indicated that additional surgery would create more problems than it would solve. 

The Veteran went to the VA emergency department in January 2012 after he experienced substantial pain and noticed that his ventral hernia had increased in size.  He was diagnosed with an incarcerated ventral hernia which required emergency surgery to repair.  The surgeon noted that the actual hernia defect was quite small.  The Veteran's VA treatment records indicate that he healed well after the surgery, although he did experience pain in his abdominal wall.

In April 2013, the Veteran was again diagnosed with a small ventral hernia, but decided to monitor the condition rather than undergo surgery at that time.

In an August 15, 2013 VA treatment record, the Veteran indicated that two days prior he noted a larger bulge on his left side with increased pain.  The physician observed that the large bulge was reducible and indicated that the Veteran should follow up in one to two weeks.  August and September 2013 VA treatment records noted a large ventral hernia in the mid to left abdomen which increased in size, as well as three other smaller hernias.  In September 2013, the Veteran underwent ventral hernia surgery to repair the large and small hernias.  The surgeon also inserted biologic mesh into the Veteran's abdominal wall to help prevent recurrence of hernia.

In a February 2015 VA examination, the examiner stated that it was 17 months since the Veteran's last ventral hernia repair, without any ventral hernia condition present at the exam.  The examiner further noted that when questioned about wearing a support belt, the Veteran did not have one on, and denied wearing one at the examination.  The examiner concluded that the Veteran's ventral hernia condition was resolved by the surgical procedure performed in September 2013.

In a December 2016 post-remand brief, the Veteran's representative argued that the February 2015 VA examination did not consider the Veteran's reports of flare ups that require him to continuously wear a support belt; and, that without the support belt he experiences pain, and reduced movement due to the extent of the pain.  As mentioned above, the February 2015 examiner noted that there was an indication for a supporting belt, and that the Veteran's ventral hernia, postoperative was not well supported by a truss or belt.  The record indicates that the Veteran frequently experienced pain in his abdominal region during the period on appeal and that he was physically limited as a result of the symptoms associated with his ventral hernias, e.g., his inability to lift heavier equipment utilized at work as indicated at the September 2012 Board hearing.  The Board has considered the Veteran's lay statements and the corresponding medical evidence in rendering a decision herein.

Additionally, the Veteran submitted a June 2014 lay statement from his fiancé.  The Veteran's fiancé indicated she had been in a relationship with the Veteran for nine years and that at his most recent surgery, his surgeon told her that he had gotten to a point where additional hernia surgeries were no longer possible due to the weakening of his abdominal wall.  His fiancé further stated that the Veteran can no longer lift more than 20 pounds and that he cannot do push-ups, sit-ups, lift weights, play sports, play with his nieces and nephews, work on their home, mow the grass, or do any activities that require significant physical effort.  She also indicated that the Veteran is required to consistently take pain medication in order to make it through his day-to-day life.

A lay person is competent to attest to factual matters of which he or she has first-hand knowledge (e.g., experiencing a ventral hernia).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds the Veteran is competent to testify as to his ventral hernia symptomatology.  Moreover, the Veteran's fiancé was competent to testify regarding things of which she has first-hand knowledge (e.g., that the Veteran was unable to perform physical activities he was previously able to do and that he took pain medication on a regular basis in relation to his ventral hernia disability).  Therefore, the Board finds the Veteran's testimony regarding his need for a supporting belt, the pain he experiences, and his corresponding physical limitations to be competent.  Further, the Board finds that the Veteran's fiancé's testimony regarding the Veteran's physical limitations and regular use of pain medication in relation to his hernia disability as competent.  The Veteran's fiancé is also competent to convey what she was told by a medical professional; however, she is not competent to reach a conclusion as to the Veteran's medical condition (i.e., that the Veteran could no longer undergo additional surgery to repair a hernia due to the weakening of his abdominal wall).  

Although the Veteran was not diagnosed with a recurrent ventral hernia after leaving military service until January 2011, he consistently reported experiencing pain across his abdomen and was restricted from doing a variety of physical activities during that time, indicating a weakened abdominal wall.  The Veteran underwent surgery to repair a ventral hernia in January 2012 and continued to experience pain and be limited physically until he was again diagnosed with a small ventral hernia in April 2013.  The Veteran's symptoms persisted and he was diagnosed with a large ventral hernia in August 2013.  The record indicates that after the Veteran underwent surgery to correct the large ventral hernia and three small ventral hernias in September 2013, he has not been diagnosed with a subsequent recurrent ventral hernia.  Accordingly, the Board finds that during the period prior to August 13, 2013, the Veteran's symptoms related to his ventral hernia, postoperative most closely approximate those for a 20 percent rating, i.e., small, not well supported by a belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  

The Board further finds that for the period from August 13, 2013, when the Veteran first noted a large bulge that was later diagnosed as a large ventral hernia, to September 5, 2013, when the Veteran underwent surgery to repair the large ventral hernia, the Veteran's symptoms most closely approximated those for a 40 percent disability rating.

The record indicates that the Veteran has not been diagnosed with a large or small ventral hernia since his September 5, 2013 surgery; however, the Veteran continues to be physically limited and continues to experience pain in his abdominal wall requiring medicinal treatment.  Further, the Veteran indicated that he regularly requires a supporting belt to move comfortably.  Therefore, the Board finds that the Veteran's symptoms after September 5, 2013 most closely approximate those for a 20 percent rating.

The Board finds that at no time during the period on appeal did the Veteran's symptoms related to his ventral hernia, postoperative more closely approximate the criteria for a higher 100 percent rating.  A 100 percent evaluation is warranted for a massive ventral hernia which is persistent with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Although, as noted above, the Veteran's November 2011 VA examination indicated that he had severe diastasis of recti muscles, the record does not indicate that the condition was persistent or that the Veteran was ever diagnosed with a "massive" hernia.  Additionally, the November 2011 examiner noted that the Veteran's ventral hernia, postoperative was recurrent and irremediable through further surgery, but did not indicate that it was inoperable, and in fact the Veteran subsequently underwent additional surgeries to repair ventral hernias.  The Veteran's medical records concerning his September 2013 surgery and treatment thereafter do not indicate that his ventral hernia, postoperative was otherwise inoperable.  Further, at an October 2013 follow-up session the surgeon noted that there were no problems related to a hernia identified, although the Veteran did develop a seroma following the operation.  Thus, the Board finds the preponderance of the evidence is against a finding that Veteran's ventral hernia more closely approximates a 100 percent rating.

The Board has also considered whether a TDIU is warranted during the period after June 29, 2015, i.e., the date the Veteran was assigned a total disability rating of at least 70 percent and became eligible for a schedular TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not claimed that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment, and the record does not reasonably raise the existence of the issue.  Accordingly, further analysis regarding entitlement to a TDIU is not necessary in the instant matter.







ORDER

Entitlement to an initial rating of 20 percent, but no greater, for the period prior to August 13, 2013 for the Veteran's ventral hernia, postoperative is granted.

Entitlement to an increased rating of 40 percent, but no greater, for the period from August 13, 2013 to September 5, 2013 for the Veteran's ventral hernia, postoperative is granted.

Entitlement to a disability rating in excess of 20 percent for the period after September 5, 2013 for the Veteran's ventral hernia, postoperative is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


